 


110 HRES 309 IH: Expressing the sense of the House of Representatives that the United States should support independence for Kosovo.
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. RES. 309 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Engel (for himself and Mr. Kirk) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United States should support independence for Kosovo. 
 
 
Whereas the United States has enduring national interests in the peace and security of southeastern Europe, and in the greater integration of the region into the Euro-Atlantic community of democratic, well-governed states;  
Whereas, in March 1999, the United States, along with other members of the North Atlantic Treaty Organization (NATO), commenced military action aimed at ending Slobodan Milosevic’s brutal campaign of ethnic cleansing against the people of Kosovo;  
Whereas that military action resulted in the defeat of Serb forces and the creation of the United Nations Mission in Kosovo, an interim United Nations administration that governs Kosovo, and which ended, de facto, the sovereignty that was previously exercised by the Government of the Federal Republic of Yugoslavia over Kosovo;  
Whereas the men and women of the Armed Forces of the United States have served bravely in Kosovo since 1999, and their presence and participation in the NATO-led Kosovo Force has been indispensable in protecting the people of Kosovo and stabilizing the region;  
Whereas United Nations administration was never intended nor understood as a permanent solution to the political status of Kosovo;  
Whereas, in light of NATO’s military intervention in Kosovo and the United Nations trusteeship established in Kosovo pursuant to United Nations Security Council Resolution 1244 (1999), the international community has recognized the political circumstances in Kosovo as unique, and the settlement of Kosovo’s status therefore does not establish a precedent for the resolution of other conflicts;  
Whereas continuing uncertainty about the status of Kosovo is unacceptable to the overwhelming majority of the inhabitants of Kosovo, inhibits economic and political development in Kosovo, and contributes to instability and radicalism in both Kosovo and Serbia;  
Whereas, in 2005, the United Nations Secretary General appointed the former President of Finland, Martti Ahtisaari, as United Nations Special Envoy for Kosovo to develop a comprehensive settlement proposal to resolve the political status of Kosovo;  
Whereas, in March 2007, after 14 months of intensive diplomacy, Special Envoy Ahtisaari submitted to the Security Council a comprehensive settlement proposal that would result in supervised independence for Kosovo, with robust protections for the rights of minorities; and  
Whereas Special Envoy Ahtisaari has explored every reasonable avenue for compromise in the course of his diplomacy and has stated that further negotiations would be counterproductive: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)the United States should support the independence of Kosovo in accordance with its currently constituted borders, a resolution that represents the only just, sustainable solution for an economically viable and politically stable Kosovo; 
(2)the United States should, in consultation and cooperation with its allies, vigorously and promptly pursue a United Nations Security Council resolution that endorses the recommendations of United Nations Special Envoy for Kosovo Martti Ahtisaari; 
(3)in the absence of timely action by the United Nations Security Council, the United States should be prepared to act in conjunction with like-minded democracies to confer diplomatic recognition on, and establish full diplomatic relations with, Kosovo as an independent state, much as the United States worked in cooperation with like-minded democracies to protect the people of Kosovo in 1999; 
(4)the United States should oppose any delay in the resolution of the political status of Kosovo as counterproductive, potentially dangerous, and likely to make the achievement of a lasting settlement more difficult; 
(5)the United States should work together with the European Union as a full partner in supporting the political and economic development of an independent Kosovo; 
(6)the United States should support the integration of Kosovo into international and Euro-Atlantic institutions, including its timely admission to the Partnership for Peace program of the North Atlantic Treaty Organization (NATO), with the ultimate goal of full membership in NATO; 
(7)the United States should reaffirm its commitment to southeastern Europe, including the continuation of the military mission in Kosovo to deter and disrupt any efforts by any party to destabilize the region through violence; 
(8)the Government of Kosovo should exercise responsible leadership under supervised independence and thereby accelerate the transition to full independence, taking particular care to reassure, protect, and ensure the full political and economic rights of Serb and other minority communities in Kosovo; 
(9)the Government of Kosovo should make every reasonable effort to develop a cooperative relationship with the Government of Serbia, in recognition of its legitimate interests in the safety of the Serb population in Kosovo and in the protection and preservation of the patrimonial sites of the Serbian Orthodox Church in Kosovo; and 
(10)the Government of Serbia should exercise responsible leadership and seize the opportunity and the imperative presented by the independence of Kosovo to end the dark chapter of the 1990s and focus its energies toward achieving a prosperous and peaceful future through regional cooperation and integration into Euro-Atlantic institutions, including NATO and the European Union, and toward the establishment of open, constructive relations with the government of Kosovo. 
 
